Trainor, J.
(dissenting). The majority correctly states that as a general rule, the cause of action in a defamation case accrues on the date of publication. Flynn v. Associated Press, 401 Mass. 776, 780 (1988). The majority then maintains that in relying on the discovery rule, the plaintiff, John P. Harrington, bears the burden of “proving both an actual lack of causal knowledge and the objective reasonableness of that lack of knowledge.” Koe v. Mercer, 450 Mass. 97, 101 (2007), quoting from Doe v. Creighton, 439 Mass. 281, 283 (2003). Finally, the majority concludes that because Harrington was aware that he had been injured upon publication of the defamatory accusation by the defendants, William M. Costello and John A. Perry, he had the requisite knowledge that the defendants had published a false statement to a third party and that the statement caused him harm: “Well within the statute of limitations, Harrington could have filed suit.” Ante at 815. Neither the motion judge nor the majority is clear as to exactly who would have been named the defendants in Harrington’s suit at that time.1 Because Harrington could not identify a defendant, I believe the statute of *818limitations for Harrington’s defamation claim only began to run when he discovered that Costello had authored the defamatory statement. We have not addressed this situation in our case law, and I therefore respectfully dissent.
At the time of the publication of the defamatory statement Harrington was misled into believing that Perry and Costello were protected by the common-law conditional privilege to republish the alleged stalking accusation. “Massachusetts courts have recognized that a person may possess a conditional privilege to publish defamatory material if the publication is reasonably necessary to the protection or furtherance of a legitimate business interest.” Bratt v. International Bus. Machs. Corp., 392 Mass. 508, 512-513 (1984). In addition, Costello and Perry refused to tell Harrington the name of the author of the accusation. The reasonableness of Harrington’s being misled, and of his reliance on the belief that a privilege existed as to both Costello and Perry, is based on the facts known to him at the time.
Perry was the pastor — the administrative head — of St. Patrick’s church and, significantly, the Vicar General of the Fall River Diocese, a position second only to the Bishop. Costello was the pastor of St. Anthony’s church. It was reasonable at the time for Harrington to believe that Perry and Costello were required and privileged to republish the accusation of stalking to each other and to the two directors of the religious education program. See ibid. The extent of this publication would not be considered excessive and therefore would not have abused and forfeited the privilege that Harrington reasonably thought existed for the benefit of Costello and Perry. See Galvin v. New York, N.H. & H.R.R., 341 Mass. 293, 296-297 (1960). Both Costello and Perry refused to tell Harrington who made the statement. This refusal was later confirmed and endorsed by Bishop George Coleman of the Fall River Diocese. Each of these men had the power to refuse such information and also may have appeared to have had the right, if not the obligation, at the time, to withhold the information.2 In any event, while Harrington was aware of the defamation, he could not identify its source. The two *819people he could identify, he reasonably believed were protected by a privilege. In November, 2005, Harrington literally could not identify a defendant to bring suit against. The judge opined that, at this point in time, “[n]ot only were the facts giving rise to the cause of action inherently knowable, all facts necessary to make out a cause of action were known to [Harrington].” This conclusion, however, is not correct because while the cause of action was knowable, and was actually known, a defendant was not known and was, at the time, unknowable. The judge concluded that all Harrington had to do was inquire of Patty Williams. But that too is not correct because he was told by Perry and Coleman that she had not been the source of the accusation, and again they refused to reveal the source. Harrington spent nearly the next three years in the active search for the source of the accusation, suffering tremendous personal abuse and professional punishment.3
The majority is correct when observing that while a privilege might provide immunity from suit, there is no case in Massachusetts that states that the existence of a privilege would toll the statute of limitations. This, however, is not the question before us. We must determine if the statute of limitations is tolled when a plaintiff cannot, reasonably and in good faith, determine the identity of the defendant. The United States Court of Appeals for the First Circuit was confronted with a very similar situation some time ago but declined to rule on the question. See Collins v. Nuzzo, 244 F.3d 246, 253 (1st Cir. 2001) (“[T]his is a situation where a plaintiff has notice of an injury [defamation] and generally what was said but does not know for certain who made the defamatory statement. ... In the end, we think it better to let the Massachusetts courts decide this issue”). The circumstances are obviously capable of repetition and should be addressed.
*820While there is Massachusetts case law, in nondefamation cases, that would argue for the application of the discovery rule to the situation we consider here, there is no Massachusetts case directly on point.4 In Massachusetts, the statute of limitations is “tolled under the discovery rule when the factual basis for the cause of action is ‘inherently unknowable’ at the time of the injury.” Cohen v. State Street Bank & Trust Co., 72 Mass. App. Ct. 627, 637 (2008) (Trainor, J., concurring in part and dissenting in part), quoting from Bowen v. Eli Lilly & Co., 408 Mass. 204, 206 (1990). “Under the Massachusetts discovery rule, the limitations period on a tort claim will not commence until a plaintiff is able to recognize some causal connection between the defendant’s actions and her injury” (emphasis added). Foisy v. Royal Maccabees Life Ins. Co., 356 F.3d 141, 147 (1st Cir. 2004).
“When, as here, the parties press different events as triggering accrual, the factual inquiry focuses on which was the first event reasonably likely to put the plaintiff on notice that the defendant’s conduct had caused him injury. See Eck v. Kellem, 51 Mass. App. Ct. 850, 853 (2001). ‘Notice here refers not to discovery of every fact necessary to prevail on the claim, but rather to discovery of the plaintiff’s injury as causally connected to the defendant’s negligence.’ International Mobiles Corp. v. Corroon & Black/Fairfield & Ellis, Inc., 29 Mass. App. Ct. [215,] 218 [1990].” (Emphasis added.) Symanski v. Boston Mut. Life Ins. Co., 56 Mass. App. Ct. 367, 371 (2002).
I believe that in this case, Harrington’s cause of action did not accrue until he discovered that Costello had authored the defamatory statement. In fact, the defendants went to considerable lengths to conceal that fact from Harrington. It was not until November 6, 2007, when Harrington learned the identity *821of the individual who had initially been blamed for the defamation, and was convincingly informed by that individual that he had never made such an accusation to Costello, that Harrington knew who had authored the statement. It was only then that Harrington discovered that the statements made by Costello and Perry were not in fact privileged, but were maliciously fabricated by Costello. See Retailers Commercial Agency, Inc., petitioner, 342 Mass. 515, 520 (1961) (conditional privilege is forfeited by a showing of malice). Until that time it was reasonable for Harrington to believe that the act of “republishing” the statements by Costello and Perry was privileged. There was, therefore, no defendant that he could identify and the statute of limitations should not have run until he could identify a defendant. We do not know from the record whether Perry or Coleman knew that Costello had fabricated the stalking allegations.
It suffices to say that the question posed by this case has not been addressed in Massachusetts and has been acknowledged but left unresolved by the United States Court of Appeals for the First Circuit. I also do not think it necessary for Harrington to make any further argument because I believe the appropriate and final resolution to this question properly resides in a forum of final jurisdiction.

The judge concludes somewhat cryptically that “[i]t is the publication of the false statement that causes harm that is actionable, not that the publisher of the false statement was aware that it was false.” This observation does not fairly represent the situation faced by Harrington.


General Laws c. 233, § 20A, not only codifies the confessor-penitent privilege but also extends that privilege to communications between priests and those seeking their spiritual and pastoral advice.


During this time he almost immediately became a pariah in his parish and was the victim of extraordinary harassment and ridicule. The only support he received from Perry was an offer to be transferred to another parish. When he persisted in his efforts to learn the identity of the person who had defamed him, and refused Coleman’s advice to drop the whole matter, he was terminated from his assignment to St. Patrick’s church and was transferred to a priests’ hostel in Fall River. A year later, Coleman withdrew his priestly faculties in the diocese and ordered him out of diocesan housing.


Massachusetts courts have, however, held that “[t]he discovery rule does not apply to a public libel printed in a newspaper widely available to the public, including the plaintiff.” Flynn v. Associated Press, 401 Mass. at 781. It has been almost universally held that the discovery rule and tolling do not apply to widely published written statements. See Morgan v. Hustler Magazine, Inc., 653 F. Supp. 711, 717 (N.D. Ohio 1987); Shively v. Bozanich, 31 Cal. 4th 1230, 1252-1253 (2003) (collecting cases). These are also known as “mass media defendant” defamation cases, and they have little bearing on whether a slander should be tolled until discovery of the speaker.